Pope, Chief Judge.
This court having entered a judgment in the above-styled case at *229207 Ga. App. 223 (427 SE2d 494) (1992) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 263 Ga. 641 (437 SE2d 315) (1993), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided June 28, 1994
Reconsideration denied July 29, 1994.
Butler, Wooten, Overby & Cheeley, James E. Butler, Jr., C. Frederick Overby, Peter J. Daughtery, Jones, Boykin & Associates, John W. Jones, Noble L. Boykin, Jr., for appellants.
Lorrenzo C. Merritt, Lokey & Bowden, Malcolm Smith, Mel Mobley, for appellees.

Judgment affirmed.


McMurray, P. J., Birdsong, P. J., Beasley, P. J., Andrews, Johnson, Blackburn, Smith, JJ., and Senior Appellate Judge Harold R. Banke concur.